Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Jiang (Reg. No.: 74,191) on 04/07/2021.

The application has been amended as follows: 

1. (Currently Amended) A gimbal photographing method comprising: 
obtaining an external signal;

controlling a gimbal to perform a corresponding action according to at least one of the one or more gimbal action control instructions; and
controlling a camera device to perform photographing according to at least one of the one or more photographing control instructions, the at least one of the one or more photographing control instructions causing the camera device to photograph along with the action performed by the gimbal during at least part of a whole photographing process,
wherein the external signal is an audio signal;
the method further comprising:
analyzing a characteristic of the audio signal to obtain an analysis result; and 
dividing the audio signal into one or more audio segments according to the analysis result.

2. (Cancelled) 

3. (Currently Amended) The method of claim 1 

4. (Currently Amended) The method of claim 1 
combining the audio signal with a video recorded by the camera device.

a gimbal device including: 
a gimbal; and 
a gimbal action controller configured to cause the gimbal to perform an action; 
a camera device carried by the gimbal; 
an external signal acquisition circuit configured to obtain an external signal; and 
a processor configured to control the gimbal device and the camera device to: process the external signal to generate one or more gimbal action control instructions and one or more photographing control instructions; 
control the gimbal action controller to cause the gimbal to perform a corresponding action according to at least one of the one or more gimbal action control instructions; and 
control the camera device to photograph according to at least one of the one or more photographing control instructions, the camera device being caused to photograph along with the action performed by the gimbal during at least part of a whole photographing process,
wherein the external signal is an audio signal, and the processor is further configured to: 
analyze a characteristic of the audio signal to obtain an analysis result; and 
divide the audio signal into one or more audio segments according to the analysis result.


12. (Cancelled) 

13. (Currently Amended) The system of claim 11 

14. (Currently Amended) The system of claim 11 
combine the audio signal with a video recorded by the camera device.


3.) Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A gimbal photographing method comprising: 
processing the external signal to generate one or more gimbal action control instructions and one or more photographing control instructions;
controlling a camera device to perform photographing according to at least one of the one or more photographing control instructions, the at least one of the one or more photographing control instructions causing the camera device to photograph along with the action performed by the gimbal during at least part of a whole photographing process,
wherein the external signal is an audio signal;
the method further comprising:
analyzing a characteristic of the audio signal to obtain an analysis result; and 
dividing the audio signal into one or more audio segments according to the analysis result.”

Dependent Claims 3-10 are also allowed due to their dependence on allowed independent claim 1. 


Regarding independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A gimbal camera system comprising: 
a gimbal device including: 
a camera device carried by the gimbal; 
a processor configured to control the gimbal device and the camera device to: 
process the external signal to generate one or more gimbal action control instructions and one or more photographing control instructions; 
control the camera device to photograph according to at least one of the one or more photographing control instructions, the camera device being caused to photograph along with the action performed by the gimbal during at least part of a whole photographing process,
wherein the external signal is an audio signal, and the processor is further configured to: 
analyze a characteristic of the audio signal to obtain an analysis result; and 
divide the audio signal into one or more audio segments according to the analysis result.”

Dependent Claims 13-20 are also allowed due to their dependence on allowed independent claim 11.

The following are the closest prior-art of record:

Enke et al. (US Pub No.: 2019/0098191A1) disclose systems and methods for image signal processing. For example, methods may include determining a sequence of orientation estimates based on sensor data from one or more motion sensors; based on the sequence of orientation estimates, invoking a mechanical stabilization system to reject motions of an image sensor occurring within a first operating bandwidth with an upper cutoff frequency; receiving an image from the image sensor; based on the sequence of orientation estimates, invoking an electronic image stabilization module to correct the image for rotations of the image sensor occurring within a second operating bandwidth with a lower cutoff frequency to obtain a stabilized image, wherein the lower cutoff frequency is greater than the upper cutoff frequency; and storing, displaying, or 

Omari et al. (US Pub No.: 2018/0204331A1) disclose a method for tracking a target with an imaging system forming part of an MIA that includes specifying a constraint on movement that limits motion of the MIA relative to a frame of reference (FOR) that is the target or a fixed global positioning satellite system frame. The method also includes moving the MIA in accordance with the specified constraints while capturing image frames with an image sensor of the imaging system. In the method, the specifying of the constraint on movement includes receiving a voice command signal that is an audio signal or a digital reproduction of the audio signal, performing a speech-to-text conversion on the received voice command signal to produce converted text, searching a command database containing valid commands using the converted text to find a matching valid command that matches the converted text, and determining the constraint on movement based on the matching valid command. The implementation of the imaging device movement mechanism is a three-axis gimbal mechanism that permits the imaging device 100 to be rotated about three independent axes.

Hart et al. (US Pub No.: 2012/0062729A1) disclose a computing device that can analyze image or video information to determine a relative position of an active user. The computing device can optimize audio or video data capture based at least in part upon the relative location. The device can capture audio using one or more 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697